DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 5, change “capable of” to –configured for--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rains, Jr. et al. in view of Osborne, Pub. No. 2018/0337552.

As per claim 1, Rains discloses in Fig.3 an apparatus comprising:(a) a light unit (111) and a controller (120) being configured for at least providing a controlled illumination (humanly visible light illumination); the controller comprising: (i) a processor (129) being coupled to at least manage the controlled illumination, (ii) a memory accessible to the processor 129 (see Col.23, lines 4-44), and (iii) a program stored in the memory for execution by the processor 129 (see Col.23, lines 4-44) for managing the controlled illumination. Rains does not disclose a solar converter unit and an energy storage device being configured for at least supplying an energy output to enable the light unit to provide the controlled illumination, the solar converter unit being configured for at least charging the energy storage device during a substantial shade charging condition. However, this feature is well known in the art as evidenced by Osborne which discloses in Fig.8 an apparatus having disclose a solar converter unit (102) and an energy storage device (603) being configured for at least supplying an energy output to enable a light unit (604) to provide a controlled illumination, the solar converter unit (102) being configured for at least charging the energy storage device (603) during a substantial shade charging condition readable as during exposure of scattered light. (see abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the solar converter unit and energy storage device as taught by Osborne into the Rains’s type apparatus, because it would allow a solar light system for illuminating a pathway even at night, thereby providing greater efficiency by converting stored energy into LED light with no power lost.


As per claim 2, Rains in view of Osborne discloses the claimed invention substantially as explained above. Further, Rains discloses in Fig.3  (a) the light unit (111) including at least one light-emitting device (113-119); (b) a variable drive current, provided by each driver circuit (121-127), flowing through the at least one light-emitting device (113-119); (c) the at least one light-emitting device (113-119) capable of providing a forward conduction voltage (LED voltage) responsive to the variable drive current provided by each driver circuit (121-127); and (d) the controller (120) being powered by at least the forward conduction voltage.  


Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Form PTO-892.

                                                       Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844